DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 3, 4 and 19 are cancelled.  Claims 1, 11, 13, 17 and 20 are amended.  Claims 21-23 are new.  Claims 1, 2, 5-18 and 20-23 are pending.

Allowable Subject Matter
Claims 1, 2, 5-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a frame supporting a combiner assembly, wherein the frame is hingeably attached to the arm by a hinge at a location between the collimation optic and the combiner assembly, such that the combiner assembly is arranged to receive the image-bearing light output by the image projector when the hinge is in an unfolded position.

Claims 2 and 5-12 are allowed as being dependent on claim 1.

Claim 13 was found to be allowable because a frame to which the arm is hingeably attached by a hinge, such that the arm has a range of movement relative to the frame, the range of movement including an unfolded position and a folded position; and a combiner supported by the frame and arranged to receive the image-bearing light output by the image projector and to direct the received light to a wearer's eye, wherein the image projector is arranged to output the image-bearing light onto a surface when the hinge is in a folded position.

Claims 14-16 and 21 are allowable as being dependent on claim 13.

Claim 17 was found to be allowable because a frame to which each of the first and second arms is hingeably attached by a corresponding hinge, such that each of the first and second arms has a range of movement relative to the frame, the range of movement including an unfolded position and a folded position; and a combiner supported by the frame and arranged to receive the image-bearing light output by the image projector and to direct the received light to a wearer's eye, wherein one of the corresponding hinges is located between the collimation optic and the combiner.

Claims 18, 20, 22 and 23 are allowable as being dependent on claim 17.

The closest available prior art Schultz (US PG Pub. 20170371160) discloses a wearable head-up display (HMD 10 of fig. 1), comprising: an arm (temple member 32 of fig.1) Supporting an image projector (para. 0038; a projector 30 is positioned along a portion of frame 58 of HMD 10 that is termed a temple member 32) for outputting image-bearing light (para. 0038; projector 30 is energizable to emit a central projected light beam along a projection axis A3. The output light beam from projector 30 along axis A3 is at an angle that is obtuse with respect to the surface of waveguide 20 shown as portion Q1); and a frame (comprising waveguide 20 and coupler 40 and is formed of glass (para. 0035)) supporting a combiner assembly (waveguide 20 and optical coupler 40 of fig. 1), wherein the frame (20 and 40) is hingeably attached to the arm (32) by a hinge (Schultz discloses in para. 0013; “... present disclosure provide light coupling solutions that are compatible with the general form factor of eyeglasses...” and eyeglasses typically have springs that attach the arm/temple to the glass or frame that encompasses the glass), such that the combiner assembly (20 and 40) is arranged to receive the image-bearing light output by the image projector when the hinge is in an unfolded position (illustrated in fig. 1); however, Schultz fails to teach or render obvious wherein the frame is hingeably attached to the arm by a hinge at a location between the collimation optic and the combiner assembly, such that the combiner assembly is arranged to receive the image-bearing light output by the image projector when the hinge is in an unfolded position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        11 July 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882